                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

CORBIN J.T1.,                                          No. 3:18-cv-00035-JR

                       Plaintiff,

       v.

COMMISSIONER OF SOCIAL                                 ORDER
SECURITY,

                       Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation (#22) on November 6,

2018, in which she recommends that this Court affirm Defendant's denial of Plaintiff's claim for

Supplemental Security Income. The matter is now before me pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840


       1
         In the interest of privacy, this Order uses only the first name and the initial of the last
name of the non-governmental party or parties in this case.

1 - ORDER
F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                       CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Findings & Recommendation [22].

Accordingly, the Commissioner's decision is affirmed.

       IT IS SO ORDERED.



       DATED this            day of                     , 2018.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
